Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1	Claims 1-20 filed 12/23/2020 are pending for examination. Claims 1, 10, and 15 are independent claims. Claims 2-19 depend from claim 1, claims 11-14 depend from claim 10, and claims 16-20 depend from claim 15.

Continuation
2.	This application filed 12/23/2020 is a continuation of 16193862, filed 11/16/2018 ,now U.S. Patent #10929914. See MPEP §201.07. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the cited Parent Applications. Also, in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered 'of record' in the above cited Parent Applications are now considered cited or 'of record' in this application. Additionally, Applicant(s) are reminded that a listing of the information cited or 'of record' in the Parent Applications need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application. See MPEP §609.02 A. 2. Finally, Applicants are reminded that the prosecution history of the Parent Applications is relevant in this application. See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).


3.	Subject Matter Patent eligibility analysis:
.	The limitations of independent claims 1, 11, and 16, comprising limitations, “
determining, by a computer device, personalized user requirements of a user for a device/service; determining, by the computer device, that the device/service is in a situation where monitoring a performance of the device/service is appropriate; monitoring, by the computer device, the performance of the device/service over a period of time to determine performance of the device/service in meeting the personalized user requirements; and automatically generating an output regarding the performance of the device/service in meeting the personalized user requirements”, are not directed to “Mathematical Concepts”, or “Mental Process”, or “Certain Methods of Organizing Human Activity”, though the results/reports evolving from the steps recited in these claims can be used for sales activities or for any other marketing aspects , such as determining a user’s requirements for his intended purchase or hiring a service, see Specification para graph 0002. Since claims 1, 11, and 16 do not recite an abstract idea (s), they, as per “2019 PEG”,  are patent eligible. Accordingly, claims 1, 11, and 16 and their dependent claims 2-10, 12-15, and 17-20 are patent eligible.

Claim Rejections - 35 USC § 112
4.1	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-9, 10-11, 13-14,15-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 1, 10, and 15 recite limitations, “ determining, by a computer device, personalized user requirements of a user for a device/service”, which is broad and encompasses different sources for determining the personalized requirements such as from stored data, or from a third party, but the Applicant’s Specification is specific that the personalized requirements are determined by analyzing electronic communications only [see Specification Abstract and paragraphs  3-5, s email messages, instant messages and social network posts [see paragraphs 0007, 0053].  
Since dependent claims 2-3, 5-9 from base claim 1, dependent claims 11, 13-14,  from base claim 10, and dependent claims 16-19 inherit the deficiency of base claims 1, 10 and 15, they are rejected for the same reasons.
Note: Examiner suggests to combine the limitations of claim 4 and claim 3 from which the claim 4 depends to claim 1, and make similar amendments to the other two independent claims 10 and 15, this rejection can be overcome.


4.2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-9, 10-11, 13-14,15-19  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because, claims 1-3, 5-9, 10-11, 13-14,15-19 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are “by analyzing electronic communications”  in the step of determining, by a computer device, personalized user requirements of a user for a device/service”,  recited in the independent claims 1, 10, and 15. The applicant’s Specification limits the determining step by analyzing electronic communications only [see Specification Abstract and paragraphs  3-5, s email messages, instant messages and social network posts [see paragraphs 0007, 0053].  
Since dependent claims 2-3, 5-9 from base claim 1, dependent claims 11, 13-14,  from base claim 10, and dependent claims 16-19 inherit the deficiency of base claims 1, 10 and 15, they are rejected for the same reasons.
Note: Examiner suggests to combine the limitations of claim 4 and claim 3 from which the claim 4 depends to claim 1, and make similar amendments to the other two independent claims 10 and 15, this rejection can be overcome.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20  of U.S. Patent No. 10929914.  Although the claims at issue are not identical, they are not patentably distinct from each other because they recite similar limitations, as is evident from the comparison provided below:

Claims 1, 10, and 15 of the instant Application recite similar limitations to limitations recited in claims 1, 16, and 11 respectively of US Patent 10929914, see the comparison below when the underlined limitations of the claims of the instant Application are compared with the highlighted limitations of the US Patent 10929914:

Claims of instant Application:
1. A method comprising: 
determining, by a computer device, personalized user requirements of a user for a device/service; 
determining, by the computer device, that the device/service is in a situation where monitoring a performance of the device/service is appropriate; 
monitoring, by the computer device, the performance of the device/service over a period of time to determine performance of the device/service in meeting the personalized user requirements; and 
automatically generating an output regarding the performance of the device/service in meeting the personalized user requirements.

10. A computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to:
determine personalized user requirements of a user for a device/service; 
determine that the device/service is in a situation where monitoring a performance of the device/service is appropriate;
monitor the performance of the device/service over a period of time to determine performance of the device/service in meeting the personalized user requirements; and
automatically generate an output regarding the performance of the device/service in meeting the personalized user requirements.

15. A system comprising: a processor, a computer readable memory, and a computer readable storage medium located in a computer device; 
program instructions to determine personalized user requirements of a user for a device/service; 
program instructions to determine metrics for measuring performance of the device/service in meeting the personalized user requirements; 
program instructions to determine that the device/service is in a location where monitoring the performance of the device/service is appropriate; and 
program instructions to monitor the performance of the device/service, using the metrics, over a period of time to determine whether the device/service satisfies the personalized user requirements, wherein the program instructions are stored on the computer readable storage medium for execution by the processor via the computer readable memory.

	Claims of US Patent  10929914:
1. A method comprising:
determining, by a computer device, personalized user requirements of a user for a device/service by analyzing electronic communications of the user;
determining, by the computer device, that the device/service is in a situation where monitoring a performance of the device/service is appropriate;
monitoring, by the computer device, the performance of the device/service over a period of time to determine performance of the device/service in meeting the personalized user requirements; and
automatically generating an output regarding the performance of the device/service in meeting the personalized user requirements.

11. A system comprising:
	a processor, a computer readable memory, and a computer readable storage medium located in a computer device;
	program instructions to determine personalized user requirements of a user for a device/service by analyzing electronic communications of the user;
	program instructions to determine metrics for measuring performance of the device/service in meeting the personalized user requirements;
	program instructions to determine that the device/service is in a location where monitoring the performance of the device/service is appropriate; and
	program instructions to monitor the performance of the device/service, using the metrics, over a period of time to determine whether the device/service satisfies the personalized user requirements,
wherein the program instructions are stored on the computer readable storage medium for execution by the processor via the computer readable memory.

16. A computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to:
determine personalized user requirements of a user for a device/service by analyzing electronic communications of the user;
determine that the device/service is in a situation where monitoring a performance of the device/service is appropriate;
continuously monitor the performance of the device/service over a period of time to determine performance of the device/service in meeting the personalized user requirements based on the determining that the device/service is in the situation where monitoring the performance of the device/service is appropriate; and
automatically generate an output regarding the performance of the device/service in meeting the personalized user requirements.

The only difference from the language recited in the above discussed claims of the  instant Application from the claims of US Patent 10929914  is the limitations “by analyzing electronic communications of the user”, which is covered in the dependent claims  reciting extracting/determining metadata from content in electronic communications  recited in dependent claims 4, 12, and 20.
The limitations of dependent claims 2-9, of the instant application are covered in in the limitations of dependent claims 2, 4-10,  of US Patent 10929914 ; the limitations of dependent claims 11-14, of the instant application are covered in in the limitations of dependent claims 19, 20, 6, and 17-18,  of US Patent 10929914; and the limitations of 16-20, of the instant application are covered in in the limitations of dependent claims 12-15, and 6,  of US Patent 10929914.

6.	Prior art discussion:
 .
	6.1.	Best prior art of record:
	A: US Patents and US PG-Publications:
	(i) 	Taylor et al. [US 20160269533 A1; cited in the parent application No. 16193862, filed 11/16/2018 ,now U.S. Patent #10929914]  teaches [see paragraph [0040] “An electronic device that provides a user interface that allows individuals to listen to an alarm is described. In particular, an environmental monitoring device may monitor an environmental condition in an external environment that includes the environmental monitoring device. This environmental monitoring device may provide to a computer a notification based on the environmental condition and an audio recording of sounds associated with the environmental condition. Then, using registered-device information specifying the electronic device of an individual, the computer may provide a message with the notification and the audio recording. In response, the electronic device provides the user interface that indicates the notification and/or a location of the environmental monitoring device. Moreover, the user interface may include one or more icons that allow the individual to selectively: listen to the audio recording, contact emergency services, and/or indicate that the environmental condition is a false positive. In this way, the electronic device may allow the individual to verify the environmental condition and, if needed, to take remedial action, such as calling a 911 dispatcher”, but does not teach specifically the limitations, “ determining, by the computer device, that the device/service is in a situation where monitoring a performance of the device/service is appropriate.

	(ii)	Altaf et al. [20180210957 A1; cited in the parent application No. 16193862, filed 11/16/2018 ,now U.S. Patent #10929914] teaches [see paragraph 10] discloses determining attributes for the items, using natural language processing], of an user from his online content such as social media, news articles, expert testimony regarding the item, blogs, forums, and monitoring the online content to determine how often the attributes are referenced, where the only attributes that are saved are attributes that reach a reference threshold. The items may be a physical item or a nonphysical item, which can have features or attributes.

	(ii)	Subramanian et al. [US patent 9727925;] discloses a computerized method and system  for semantically analyzing the content from an internet social network enabling executives to get a better understanding and insight into their organizations and employees  [see Abstract] , comprising the steps of collecting a set of messages from internal social network  of an enterprise, performing semantic analysis to reduce data irrelevant to the enterprise
 determine a contextual significance of one or more terms in the set of messages, identifying themes in the set of messages, the themes pertaining to at least one of customer preferences, demographic information, industry trends, customer viewpoints, clustering together messages that are similar to each other, categorizing the set of messages into a plurality of categories based at least in part on the contextual significance of the one or more terms in the set of messages [see claim 25].

	B.	NPL reference:
	(i)	Article,  “ADmantX Partners With Turn to Give Enterprise Marketers and Advertisers Spot-on Contextual Data to Improve Brand Safety and Engagement”;  Internet Wire 21 Oct 2013: NA, retrieved from Dialog database on 06/28/2021 discloses that the online ad campaigns performance can be improved and leveraged using ADmantX semantic analysis and targeting, thereby establishing context and accurate audience targeting.

	C: Foreign reference:
	(i)	CN102592210 discloses [see para 0043] an information processing device containing semantic analysis function for analyzing text content of a user to obtain his intention , and allows displaying editing operation including added content based on recognized context as a result of semantic analysis.

5.2.	The prior art of record, alone or combined, neither teaches  nor renders obvious the limitations, as a whole, comprising a computer device determining personalized user requirements of a user for a device/service; determining that the device/service is in a situation where monitoring a performance of the device/service is appropriate, monitoring the performance of the device/service over a period of time to determine performance of the device/service in meeting the personalized user requirements, and automatically generating an output regarding the performance of the device/service in meeting the personalized user requirements, [See independent claims 1, 10, and 15].
Note: If the rejection on the grounds of non-statutory double patenting is overcome by filing a proper Terminal Disclaimer, the pending independent claims 1, 10, and 15 with their dependent claims 2-9, 11-14, and 16-20 can be placed in condition for allowance.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH C GARG whose telephone number is (571)272-6756. The examiner can normally be reached Max-Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH C GARG/Primary Examiner, Art Unit 3625